Citation Nr: 1117761	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  01-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1955 to July 1959.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2001 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral pes planus, rated 10 percent, effective from June 29, 1999 (date of claim).  In a decision issued in November 2008, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  In June 2009, the Court issued an order that vacated, in pertinent part, the November 2008 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in a June 2009 Joint Motion for Partial Remand (Joint Motion) by the parties.  In February 2010, the Board remanded the case for additional development in accordance with the Joint Motion.  In February 2011, the Veteran's attorney submitted additional argument and evidence with a waiver of initial agency of original jurisdiction consideration.


FINDINGS OF FACT

1. Prior to May 15, 2008, the Veteran's bilateral pes planus was manifested by objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, which reasonably reflected a disability picture consistent with severe acquired flatfoot (pes planus); tenderness of plantar surfaces of the feet, marked inward displacement and severe spasms of the tendo achillis on manipulation was not shown.

2. From May 15, 2008, the Veteran's bilateral pes planus has been manifested by severe pain on manipulation, marked pronation, tenderness of plantar surfaces of the feet, and is not improved by orthopedic shoes or appliances; these symptoms reasonably reflect a disability picture consistent with pronounced acquired flatfoot (pes planus).  

CONCLUSION OF LAW

The Veteran's bilateral pes planus warrants staged ratings of 30 percent prior to May 15, 2008, and of 50 percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400(o), 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code (Code) 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2002 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a September 2010 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his attorney responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a December 2006 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in May 2000, February 2002, January 2005, May 2008, and in August 2010.  The Board notes that in February 2011 written argument, the Veteran's attorney argued that the August 2010 VA examination was "based on an incomplete set of facts and records review," as the examiner did not review any private medical records, "and therefore, is not probative and [is] invalid."  However, the Board notes that a review of medical records is not required for the examiner to report the clinical findings and features of a disability on appeal.  Furthermore, as will be discussed in greater detail below, this decision grants the maximum schedular rating for the portion of the appeal period that includes the August 2010 VA examination.  Therefore, a remand for another VA examination is not required.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

B. Factual Background

The Veteran's service treatment records include a separation examination report showing third degree pes planus.

April 1995 to June 1995 private treatment records from S.A.H., a physical therapist, show that the Veteran underwent physical therapy for plantar fasciitis and left heel spur syndrome.
On May 2000 VA examination, pain was noted on palpation of the dorsal and plantar aspects of both feet, with pain in the medial arch areas, and also extending under the heel; there was mild edema of both calcaneal bursae.  There was no noted deformity of the feet.  Gait was assisted and very apropulsive.  The Veteran used a cane for ambulation.  There was a hallux limitus deformity of the first MPJ of both feet with a palpable bone spur on the dorsal aspect of the head of the first MPJ.  The examiner noted that X-rays in February 2000 confirmed some spurring in the feet consistent with osteoarthritis.  The assessment was bilateral pes planus deformity and osteoarthritis of both feet.

February 2000 to September 2002 private podiatry records from S.F.B., DPM, show treatment for various conditions related to his foot, including bilateral pes valgo planus, dermatitis, mycosis, hallux limitus, plantar spurring, and osteoarthritic changes in the foot.  Complaints included bilateral foot pain, hypermobility, difficulty with ambulation or standing for any prolonged periods of time, and gait abnormalities.  

July 2000 to April 2007 VA treatment records note the Veteran's history of bilateral pes planus and document his receipt of orthotics for the disability.

In a letter dated in June 2001, S.F.B., DPM, stated, in part, that the Veteran suffered from "a pes valgo planus foot type with severe abduction of the foot creating calluses plantarly and metatarsalgia along the ball of the foot.  This necessitates that [he] have orthopedic or molded shoes in order to compensate for the biomechanical and structural abnormalities which are present."  It was further noted that the Veteran could not fully ambulate or stand because of the severity of his flat feet and entirely collapsed arch.  He required a cane to assist with ambulation.

On February 2002 VA examination, the Veteran complained of pain along the balls, arches, and heels of his feet.  It was felt primarily when walking or standing, but sometimes also when sitting.  He required a cane and orthopedic shoes to assist with ambulation.  On physical examination, minimal nonpitting edema was noted at both ankles.  There were no calluses on the bottoms of the feet.  There were no ulcers or cracks in skin.  There was moderate pain on palpation to heels, plantar heels, plantar arches, medial and lateral arches.  On dorsiflexion there was an increase in pain at the Achilles tendon area bilaterally.  The right foot was abducted greater than 25 degrees.  The left foot had a normal line of progression.  There was a decrease in the medial longitudinal arches when the veteran stood.  There was a crease at the lateral malleolus bilaterally.  There was a slight medial bulge of the medial malleolus.  When the Veteran stood, the left heel showed a valgus deformity of 3 degrees, and the right heel showed a valgus deformity of 2 degrees.  When the Veteran walked, his feet showed a collapsing pes planus deformity during the gait cycle.  Severe abduction was also shown.  The diagnosis was moderate pes planus deformity bilaterally.

An August 2002 note from S.F.B., DMP, reported the Veteran was being treated for corns and calluses on his feet.

On February 2003 physical assessment by E.R., DPM, a private treating podiatrist, edema was not noted and range of motion was pain free without crepitus.  There was pain on palpation of the plantar calcaneal tuberosity, pain in the medial band of the proximal plantar fascia, and there was significant calcaneal eversion on weightbearing with forefoot abduction.  Chronic painful plantar fasciitis in both feet, pes planovalgus deformity with resultant degenerative joint disease, and rule-out posterior tibial tendon dysfunction versus bilateral were assessed.

April 2003 to August 2004 private treatment records from Poor Circulation Treatment Center show treatment for tinea pedis and joint inflammation of both feet; complaints of pain and swelling in the arches of both feet were also noted.  

At the March 2004 Travel Board hearing, the Veteran testified that he had been undergoing electric stimulation treatments for his feet and that he required a cane to assist with ambulation.  He also noted that he could not walk or stand for very long before his feet started to pain him.

On January 2005 VA examination, physical examination revealed the Veteran walked slowly with a cane.  His feet tended to be externally rotated when he walked.  There was no callous formation whatsoever on either the toes or the plantar surfaces of the feet.  He developed pain with extreme movement.  With standing, the pes planus was easily noted.  There was no malalignment of the Achilles tendon in reference to the long axis of his foot.  He stood with both feet in valgus position at 30 degrees; each foot was 30 degrees from the midpoint in valgus angulation.  The impression was bilateral pes planus with continuing pain secondary to known plantar heel spurs bilaterally and hallux valgus bilaterally.  The examiner noted that the Veteran complained of pain with pressure on the bilateral heels, arches and plantar surfaces of the first MTP joints, and of increased pain in the feet with repetitive movement.  However, he did not complain of fatigue, weakness, or lack of endurance following repetitive use.

In a February 2005 letter, R.M.F., DPM, a private treating podiatrist, stated that on physical examination of the Veteran's feet, they were within normal limits except for a significant degree of flexible pes planus with callus formation bilaterally.  He indicated he was contemplating several conservative treatment modalities.  Additional letters, in September 2005, December 2006, and in June 2008, noted the Veteran was being treated with physical therapy and anti-inflammatory medications.  R.M.F., DPM, also noted that he had prescribed, casted and dispensed a pair of custom made orthotic devices for the Veteran's feet, and indicated he had discussed with the Veteran the possibility of "extracorporeal shockwave therapy" for pain and discomfort.  Associated treatment records (from 2005 to 2009) show the Veteran was treated primarily for onychomycosis and ingrown nails.  In November 2005, he complained of pain in both feet; pes planus was diagnosed.

A December 2006 note from Dr. V.O., stated the Veteran's pes planus was aggravating his radicular low back pain.  Associated treatment records (from 2006) showed complaints of and treatment for pain in the feet, legs, low back, and hips.

On May 15, 2008 VA examination, the Veteran reported that his feet were painful all the time and flared up with activity.  He used corrective shoes, a cane, and two crutches to assist with ambulation.  Physical examination revealed pain in the arch and heel; severe tenderness along the plantar ball, arch and heel; instability; weakness; evidence of abnormal weight bearing; and a moderate amount of pronation.  There was no objective evidence of swelling and there were no skin or vascular foot abnormalities.  There was objective evidence of pain on manipulation; the weight-bearing line was medial to great toe; there was mild muscle atrophy in the plantar foot; and the Veteran's gait was slow and apropulsive with a limp.  Moderate bilateral flexible pes planus, bilateral heel spurs, and bilateral osteoarthritis in the great toes were diagnosed.  The examiner further opined that the three disabilities could not be separated.

A May 2008 note from Dr. V.O., stated that the Veteran now had severe pes planus which caused difficulty with ambulation.

In a June 2008 letter, the Veteran stated he experienced severe pain on manipulation and spasms on the tender portion of his feet.  He noted that the pain was getting worse and often resulted in swelling of the feet.  He further reported that he had tried all kinds of orthopedic shoes and arch support/soles.  

A May 2010 letter from Dr. V.O., explained that the Veteran's foot pain had worsened in 2008, and that his tendonitis and bilateral pes planus were lifetime conditions.  Dr. V.O. stated that he did not expect the Veteran's conditions to improve, although he noted that special shoes, steroid injections, and the use of a cane might help to reduce the Veteran's pain.

July 2009 to December 2010 private podiatry records from S.F.B., DPM, show ongoing treatment for pes valgo planus, onychomycosis and chronic tinea pedis.  In July 2009, it was noted that the severe abduction of the Veteran's forefeet created calluses and metatarsalgia on the balls of his feet.  He could not fully ambulate or stand because of the severe pain and total collapsed arch.  He required orthotics, a molded shoe, and cane to assist with ambulation.  Clinically, there was swelling; stiffness of the foot, ankle, and leg; and decreased range of motion shown.  

In September 2009, S.F.B., DPM, stated that the Veteran's bilateral plantar fasciitis, heel spur syndrome, gait abnormalities, and restriction in motion were all secondary to his pes valgo planus, which seemed to be increased in severity with increased pressure points.  It was noted that the Veteran had medial calcaneal nerve neuritis, pain along the plantar fascia, erythema, edema, and rubor.  There was also localized pain, swelling and discomfort with daily activities, and gait abnormalities.  In January 2010, it was noted that the Veteran had bilateral plantar fasciitis with pain, swelling and discomfort.  He also had neuritis, burning, tingling, and radiating pain.  There were exostosis and digital deformities and contractures.  Significant osteoarthritic changes were also noted with the pes planus in both feet.  The Veteran's foot, ankle, and leg were sore to touch, palpation, and with shoe gear.  He exhibited pain with range of motion, stance, and gait, and could not fully ambulate or stand because of the bilateral pes planus.  It was noted that his conditions were progressive and more problematic in nature.  In April 2010, the Veteran was seen for a multitude of problems, including early diabetic/neuropathic changes in his feet and legs; marked pes valgo planus with osteoarthritic changes to the feet, ankles, and legs; and bilateral plantar fasciitis with heel spur syndrome.  On examination, the Veteran's gait was restrictive and antalgic.  His forefoot was abducted, the arch area was collapsed, and the rear foot was everted.  In July 2010, the Veteran was noted to have a "significant pes valgo planus foot type with equinus."  

On August 2010 VA examination, the Veteran reported worsening pain in both feet since his last VA examination.  He noted that he had been treated with bilateral feet injections (to heel and arches) and orthopedic shoes, and that sometimes he had to use a wheelchair due to intolerable pain.  On physical examination swelling, abnormal weight bearing, skin or vascular foot abnormalities, and muscle atrophy were not shown.  Painful motion, tenderness, instability, weakness, and a moderate amount of pronation were shown.  The Veteran's weight-bearing line was medial to great toe, and his gait was apropulsive and antalgic.  He was able to walk a few steps without his wheelchair.  Moderate bilateral pes planus, bilateral heel spurs, and bilateral osteoarthritis in the great toes were diagnosed.  The examiner also noted that "upon pedal examination, the [Veteran] exhibited more pain upon manipulation of both feet especially at the arch area."  This caused less weight-bearing ambulation since his last examination, and resulted in decreased normal excursion, strength, speed, coordination, and endurance.  The examiner opined, "The excessive pronation created by the pes planus condition leads to osteoarthritis and compensation of the foot."


C. Legal Criteria and Analysis

Disability ratings are determined by the application of a schedular rating, which is based on an average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

Code 5276 provides that where pes planus (flatfoot) is moderate, whether unilateral or bilateral, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating is assigned.  Where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is assigned.  Where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, Code 5276.

In a claim disagreeing with the initial rating assigned with a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).
As an initial matter, the Board notes that this case was returned from the Court (via a June 2009 Joint Motion) which stated that while the Board gave consideration to the rating criteria for bilateral pes planus in its November 2008 decision, and discussed the Veteran's pain upon motion, it did not discuss whether the factors under DeLuca v. Brown, 8 Vet. App. 202 (1995), which held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be applied when evaluating disabilities involving limitation of motion, were applicable.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with excursion, strength, speed, coordination, and endurance.  Furthermore, the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  

Under 38 C.F.R. § 4.45, the factors of disability in the joints reside in reductions of their normal excursion of movements in different planes.  Inquiry is directed to the following considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

Under 38 C.F.R. § 4.59, painful motion is an important factor in determining the severity of an arthritis disability.  The facial expression, wincing, etc., on pressure or manipulation should be carefully noted and definitely related to affected joints.  Muscle spasms will also greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.

The below decision contemplates the DeLuca factors (namely, limitations due to pain, flare-ups, or repetitive use).

Prior to May 15, 2008

A 10 percent rating has been assigned for this period of the appeal period.  On longitudinal review of the evidentiary record, the Board concludes that prior to May 15, 2008, the Veteran's bilateral pes planus warranted a 30 percent rating.  In particular, treatment records and VA examination reports prior to May 15, 2008, show that the Veteran's bilateral pes planus resulted in objective evidence of pronation, abduction, pain on manipulation and use, swelling, and characteristic callosities.  Such a disability picture reasonably reflects severe pes planus under the schedular criteria, and thus warrants a 30 percent rating.  

The Board has further considered whether a still higher (50 percent) schedular rating might be warranted for this period of time.  Inasmuch as extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation were not shown, the Board concludes that a further increase in the schedular rating (to 50 percent) is not warranted.  Notably, at the May 2000 VA examination, deformity of the feet was not noted, and on January 2005 VA examination, there was no malalignment of the feet shown and the Veteran's feet tended to be externally rotated when he walked.  Repetitive use of the feet also did not result in fatigue, weakness, and lack of endurance.  

From May 15, 2008

From May 15, 2008, the Board concludes that a 50 percent rating is warranted for the Veteran's bilateral pes planus, as such rating affords a better approximation of the disability picture presented.  The Board acknowledges that the symptoms shown do not satisfy the full criteria for a 50 percent schedular rating; specifically, marked inward displacement and severe spasm of the tendo achillis on manipulation are not shown.  However, severe pain on manipulation, pronation, and some degree of tenderness of plantar surfaces of the feet are shown.  

Regarding the pronation, there seems to be some question of whether the Veteran's bilateral pes planus has resulted in marked or moderate pronation.  His private treatment records suggest he has marked pronation, while the VA examination reports of record indicate the pronation is only of a moderate degree.  The Board notes, however, that on the most recent VA examination in August 2010, the examiner provided conflicting information as he reported that the Veteran had "moderate pronation" during his physical examination of the Veteran's feet, but then stated the Veteran had "excessive pronation" when discussing the severity of his bilateral pes planus.  "Excessive pronation" suggests that the Veteran has more than "moderate pronation," and resolving reasonable doubt in the Veteran's favor, the Board finds that such information is sufficient to establish that his bilateral pes planus has resulted in marked pronation.

On May 2008 and August 2010 VA examinations, severe tenderness along the plantar ball, arch, and heel was shown.  There was also painful motion, weakness and instability.  As for spasms, although the Veteran's treatment records and VA examination reports, have been silent for any objective evidence of spasms of the tendo achillis, the Board notes that in a June 2008 letter, the Veteran described subjective complaints of spasms along the tender portion of his feet.

The Board notes also that the record clearly shows that the Veteran's condition has not improved with use of orthopedic shoes and appliances.  Earlier treatment records show that the bilateral pes planus was managed with the use of orthotics and a cane; however, he now also requires crutches and occasionally a wheelchair.  Given the chronic, progressive nature and symptomatology of the disability at issue, the Board finds that a 50 percent rating best reflects the disability picture shown.  This is the maximum rating assignable under Code 5276.

The Board has also considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the bilateral pes planus that are not encompassed by the schedular criteria.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Board acknowledges that the Veteran has indicated he is currently unemployed; however, he has not alleged, nor does the record suggest, that such is because of his bilateral pes planus.  At the August 2010 VA examination, he reported he retired in 1995 due to a "heart condition."  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Staged increased ratings of 30 percent prior to May 15, 2008 and 50 percent from that date are granted for the Veteran's bilateral pes planus, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


